     Case 2:17-cv-00984-KJD-EJY Document 76 Filed 01/15/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    THE BANK OF NEW YORK MELLON, f/k/a                    Case No. 2:17-cv-00984-KJD-EJY
      The Bank of New York, as Trustee for the
 8    Certificateholders of CWALT, Inc., alternative                           ORDER
      Loan Trust 2005-65CB, Mortgage Pass-through
 9    Certificates, Series 2005-65CB;
10                                             Plaintiff,
11           v.
12    SOUTHERN TERRACE HOMEOWNERS
      ASSOCIATION, et al.,
13
                                            Defendants.
14
            Presently before the Court is Defendant Southern Terrace Homeowners’ Association’s
15
     Motion to Retax Costs (#73). Defendant Red Rock Financial Services joined (#74). Plaintiff filed
16
     a response in opposition (#75). Essentially, Defendants seek a declaration that they owe no costs,
17
     because Plaintiff did not prevail in a claim against them. Alternatively, they essentially seek to
18
     have the Court apportion the costs as to particular defendants.
19
            However, the Court disagrees. Plaintiff prevailed against each Defendant and the Court’s
20
     declaratory judgment found that the purchase of the property at the foreclosure sale was subject
21
     to the Bank’s first priority lien. Had either of the moving defendants simply notified the Bank of
22
     the outstanding HOA superpriority lien consisting of nine months of assessments instead of
23
     demanding the full, outstanding balance, then the litigation could have been avoided entirely.
24
     Further, the effect of Local Rule 54-1, and the practice of the Court and Clerk of the Court, is to
25
     award costs jointly and severally. Defendants have cited no case law supporting their position.
26
     ///
27
     ///
28
     Case 2:17-cv-00984-KJD-EJY Document 76 Filed 01/15/21 Page 2 of 2



 1          Accordingly, IT IS HEREBY ORDERED that Defendant Southern Terrace
 2   Homeowners’ Association’s Motion to Retax Costs (#73) is DENIED.
 3                                    2021.
     Dated this 15th day of January, 2020.
 4
 5                                            _____________________________
                                              Kent J. Dawson
 6
                                              United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
